163 S.W.3d 471 (2005)
STATE of Missouri, Plaintiff/Respondent,
v.
Ricky A. BLAKE, Defendant/Appellant.
No. ED 84411.
Missouri Court of Appeals, Eastern District, Division Five.
April 5, 2005.
Rehearing Denied May 16, 2005.
Linda Lemke, Assistant Attorney General Jefferson City, MO, for respondent.
Amy M. Bartholow, Columbia, MO, for appellant.
Before MARY K. HOFF, P.J., KATHIANNE KNAUP CRANE, J. and LAWRENCE E. MOONEY, J.

ORDER
PER CURIAM.
Defendant, Ricky A. Blake, appeals from the judgment entered on his conviction by a jury of trafficking drugs in the first degree, in violation of section 195.222 RSMo (2000), and possession of a controlled substance, in violation of section 195.202 RSMo (2000). The trial court found defendant to be a prior drug offender and sentenced him to concurrent terms of 20 years imprisonment and 7 years imprisonment, respectively.
No error of law appears and no jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed in accordance with Rule 30.25(b).